Atkinson, J.
1. The principle ruled in County of Glynn v. Brunswick Terminal Co., 101 Ga. 244 (28 S. E. 604), is controlling in this ease. Accordingly, where funds arising partly from oil-inspection fees, and partly from private donations, had been turned over to and were in the hands of trustees of a school of agriculture and mechanic arts, established in a particular congressional district, under the Civil Code, §§ 1552 et seq., and were deposited by the treasurer of the board of trustees in his own name, as such, in a bank which was a State depository, and which failed, this did not constitute such a debt due to the State as created a lien in its favor by virtue of its general sovereignty, or under the law in reference to State depositories, embodied in the Civil Code, §§ 1249 et seq.

Judgment reversed.


All the Justices concur, except Hill, J., not presiding.